On Petition for Rehearing.
PER CURIAWC.
The appellant’s petition for rehearing is denied. If the record ought to be corrected to show that the appellant duly excepted to the exclusion of his offer of proof, and if the proof therein disclosed was competent and should have been received, we are still of the opinion that, talcing it into' consideration with the other evidence in the case, no other conclusion should be reached than the one arrived at in our opinion handed down October 22, 1918.
The petition for rehearing is denied.